                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


DAMION A. WILSON,                                       *

Petitioner.                                             *

v                                                       *             Civil Action No. PX-16-3813

WARDEN RICHARD MILLER,                                  *
THE ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,                                  *

Respondents.                                            *
                                                       ***

                                       MEMORANDUM OPINION

        Pending before the Court is Damion Wilson’s Petition for Habeas Corpus brought pursuant

to 28 U.S.C. § 2254. Wilson challenges the validity of his conviction for second degree murder

entered pursuant to his Alford1 plea. In compliance with this Court’s Memorandum Opinion and

Order directing a Supplemental Response to Petitioner Damion Wilson’s Petition for Writ of

Habeas Corpus, Respondents have renewed their Response and filed exhibits not initially

submitted. ECF No. 17. Wilson has also replied. ECF No. 19. The Court finds a hearing

unnecessary. See Loc. R. 105.6; see also Rule 8(a), Rules Governing Section 2254 Cases in the

United States District Courts; Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000) (petitioner not

entitled to a hearing under 28 U.S.C. § 2254(e)(2)). For the following reasons, the petition is

dismissed.




        1
          North Carolina v. Alford, 400 U.S. 25, 91 S.Ct. 160, 27 L.Ed.2d 162 (1970) (defendant may waive trial and
be found guilty without admitting criminal conduct).
I.     Background

       A.      Alford plea proceedings

       On September 21, 2000, Petitioner Damion Wilson entered an Alford plea to one count of

second-degree murder in the Circuit Court for Charles County, Maryland. ECF No. 17-1 at 12–

17 (transcript of Alford plea). Wilson had been charged with first degree murder, first degree

assault and handgun offenses in connection with the shooting death of Gale Cooke and threats to

kill his then-girlfriend, Gale’s daughter, Katrina Cooke. If Wilson went to trial and was found

guilty of first degree murder, the State’s Attorney intended to pursue a sentence of life without the

possibility of parole. Wilson thus entered an Alford plea to the lesser charge of second degree

murder in exchange for the State dropping all other charges. Id. at 2.

       At the plea hearing, the State proffered the following evidence that would have been proven

beyond a reasonable doubt at trial:

         THE STATE: Your Honor on the 25th of January of the year 2000, Gale Ann
         Cooke lived in La Plata in Charles County, Maryland. That evening, about
         11:20, Jaqueline Stancliff, her next door neighbor would testify that she heard a
         single shot and called the police. They live in a townhouse development and
         their townhouses are next to each other.

         Miss Stancliff would also testify that shortly after she heard the gun, the single
         gunshot, she then saw a figure running across the backyard. She would
         characterize that figure as slight or of teenage in build.

         She would also testify that night it had—there had been a lot of snow during the
         day, and that there was a heavy snowfall on the ground.

         Although it was not snowing, the snow had stopped by 11:20 that night.

         A corporal Bacon of the Charles County Sheriff’s office would testify that he’s
         a K-9 officer. He took his K-9 and tracked from the area indicated by Miss
         Stancliff, a trail, that led from that area towards the Old Colony Apartment
         Complex which is about a three-minute walk away, and is also the complex in
         which the defendant’s mother lives.




                                                 2
Emergency personnel arrived to the scene. And when the emergency personnel
employees arrived on the scene of Gale Cook[e]’s residence, they found Mrs.
Cook[e] on the floor by the foyer with wounds that were later determined by the
medical examiner to be caused by a single shot that went through her right arm,
into her chest, through her heart, and exiting on the left side. And the medical
examiner would say that that was the cause of death.

One of the residents of Mrs. Cook[e]’s home was her daughter Katrina Cook[e]
who was home that night when the police arrived and Jaqueline Stancliff would
testify that Katrina Cook[e] came over to her house and asked to use the
telephone. And, in fact, Katrina Cook[e] did call the police, placing a 911 call,
reporting the shooting.

Katrina Cook[e] would testify that she had to go to Miss Stancliff’s home to
make the call because there was no phone in their residence.

Katrina Cook[e] would testify that the defendant came by the townhome, the
residence, about or shortly after 11:00 that night. She went outside and spoke
with him. She knows him. He is the father of her youngest child. They spoke
outside.

And that while he was out speaking with her, she was drinking orange juice and
alcohol out of an orange juice bottle. Later, when the snow melted, the police
would report they recovered an orange juice bottle from the area, the front yard
of the townhouse.

Miss Katrina Cook[e] would testify that during the course of their conversation
outside, there came a point in time where the lights on the front porch flashed.
She took that to be a sign from her mother that it was time for her to come inside.

She came inside. And she came inside. The defendant also went inside with
her. She would verify that there was a conversation, a three-way conversation
between her mother, the defendant, and Katrina Cook[e]. And that in that
conversation Miss Cook[e] advised the defendant that he wasn’t supposed to be
there, and that he should leave.

Words were exchanged among the three. There came a point in time whether
[sic] the defendant left the house, door shut. He apparently thought the better of
it, opened the door and came back in. Everyone was still there at the front of the
house. He had a handgun. Took the handgun and pointed the handgun at both
Mrs. Cook[e] and her daughter, Katrina, threatening both of them.

There came a point in time where during the course of threatening them, he
pointed the gun and fired it. It was – all three were standing in the foyer area.
It is a very – it is a small townhouse. The [foyer] area is quite small. Miss



                                        3
        Cook[e] was – she would testify that when the shot rang out her mother fell to
        the floor.

        Miss Cook[e], Katrina Cook[e], would testify that the defendant then pointed
        the gun at her telling her that since she had just witnessed her mother being killed
        that she was witnessing he would have to kill her as well. They had a discussion
        in which she begged him not to kill her.

        She would testify that eventually he relented after she assured him that she
        would not report him to the police.

        She would testify that he then fled the apartment with a handgun running out the
        front and going in a direction past Miss Stancliff’s. She then went over and
        made the 911 call at Miss Stancliff’s.

        Bernard Patrick Cole, Junior, would testify that he knows the defendant and that
        he was walking through the townhouse development that evening about a quarter
        after 11. And that at that time he saw Katrina Cook[e] in front, and that he
        knows Katrina Cook[e]. He saw Katrina Cook[e] in front of her mom’s
        townhouse and that Katrina Cook[e] was talking to someone who he recognized
        as fitting the physical appearance of the defendant. He did not have any
        conversation with them. He continued on his way.

        Jessica Powell would testify that she saw the defendant earlier in the day. And
        that when she saw the defendant he was drinking alcohol and OJ, orange juice,
        and that he appeared to be intoxicated to her, and that he brandished a
        semiautomatic handgun and said words to the effect that, I am going to kill that
        bitch, not specifying any particular individual, but that she saw the handgun and
        that she heard him say those words.

        Another individual also saw him that evening with a handgun.

        The coroner would testify that Gale Cook[e] died as a result of the single shot
        that went through her right arm into her chest cavity piercing her heart, and then
        exiting the other side.

        This all happened in Charles County. That would be some of the evidence that
        the State could present.

ECF No. 17-1 at 12–17.

       Wilson withdrew his plea of not guilty and his plea of not criminally responsible (NCR),

and acknowledged that the state possessed sufficient evidence to demonstrate beyond a reasonable

doubt Wilson’s guilt to second degree murder. Id. at 6. At the time of the hearing, Wilson was

                                                 4
17-years old and had a ninth-grade education. Id. In response to questions from the presiding

judge regarding his mental status, Wilson indicated that he suffered from stress and depression,

for which he was under a doctor’s care, and that he had not taken the medication prescribed for his

condition on the day of sentencing. Id. at 8–9.

       Wilson’s attorneys and the prosecutor confirmed that Wilson had been deemed competent

after evaluation. Id. at 4. The Court also fully reviewed with Wilson his constitutional trial rights

and secured that Wilson understood that he was waiving the same. Id. at 9–12. Defense counsel

also confirmed receipt of discovery supporting the proffer. Id. at 17. The trial court found that

Wilson’s plea was knowing and voluntary, and that he understood the nature of the charges and

the rights that he was giving up by entering an Alford plea. Id. at 18. The Court imposed the

agreed upon sentence of 30 years imprisonment. Id. at 31.

       B.      Post-Conviction Proceedings

       Wilson, in a post-conviction petition, moved to set aside his conviction, arguing that his

trial counsel provided constitutionally ineffective assistance and that the State withheld

exculpatory evidence. The Circuit Court for Charles County held a two-day evidentiary hearing

on the petition. See ECF Nos. 17-2, 17-3.

       At the hearing, Wilson testified that prior to the plea, he was unaware that Katrina Cooke’s

three-year-old daughter, Alura Brown, had pointed to a torn, black-and-white photograph of her

father, Sean Brown, when asked by a police officer on the night of the shooting to identify who

she had seen in the house when her grandmother “fell.” ECF No. 17-2 at 24–26. Wilson claimed

he only became aware of this evidence after receiving a response to his request under the

Maryland’s Public Information Act. Id. at 24. Wilson also testified that trial counsel, Betty Stilt

and Elizabeth Cawood, began talking to him about taking a plea one-month after his arrest and



                                                  5
never advised him they had received a tape-recorded message from Katrina Cooke establishing his

innocence. Id. at 17, 20. He described the discovery documents he had been provided by trial

counsel as about fifty pages that did not include Medical Examiner’s autopsy report. Id. at 21–22.

Wilson testified this report would have influenced his decision to enter an Alford plea because,

contrary to the State’s representations, the autopsy report concluded that the shooting was not at

“close range.” Id. at 23.

       Wilson explained that he took the plea because his trial counsel “advised me of false

evidence concerning my case and I believed what they was telling me because I didn’t see the, any

reports concerning the evidence, really, but I was just going off what they was telling me.” Id. at

27. He also claimed that counsel told him he would only have to serve 12 years on the sentence

imposed. Id. At the time of the post-conviction hearing, Wilson had served 13 years and 10

months. Id. at 27–28.

       Additionally, Wilson testified that he had learned the “footprints” that the police had

followed the night of the murder were from the front of the house, and not the same path of the

person who Stancliff had seen running. Id. at 32. Wilson also testified to having learned that

Bernard Cole’s identification of Wilson was based on Cole’s assumption that the man Cole saw

with Katrina Cooke was Wilson because Wilson and Cooke were dating. Id. at 34; ECF No. 17-3

at 111. Wilson also testified that he had informed the trial judge in writing that he had wished to

plead not guilty, that he had not received certain evidence such as fingerprint reports, and that he

had not been present when the attorneys entered an NCR plea on his behalf. ECF No. 17-2 at 37–

39.

       At the hearing, Wilson also offered the expert testimony of Gerald Styers, a firearms and

tool mark examiner, who testified that based on his review of multiple investigative reports,



                                                 6
firearms examination reports, the autopsy report, and photographs of the crime scene, Katrina

Cooke’s description of the shooting was physically impossible. ECF No. 17-2 at 97–101. Styers

particularly opined that a live cartridge found in a boot behind the front door at the time of the

shooting, which would have been ejected when the shooter double-cocked the weapon, placed the

shooter inside the home, not at the exterior doorway as Katrina Cooke described. Id. at 101–02.

However, on cross-examination, Styers admitted that Katrina Cooke also told police Wilson had

walked around the foyer after he shot Gale Cooke and kicked the body, thus presenting an

opportunity for the live cartridge to have fallen into the boot at a time other than the shooting itself.

Id. at 114. Critically, Styers also admitted that the location of a spent shell casing recovered from

the scene placed the shooter at the front door at the time of the shooting, consistent with Cooke’s

eyewitness account. Id. at 118–19.

        Wilson also called Stancliff, the next-door neighbor, who testified that she had contacted

911 after she heard a shot fired from inside the adjoining townhome. ECF No. 17-3 at 11, 16.

After hearing the shot, Stancliff looked out of an upstairs window and saw a young male with a

slight build wearing jeans and running down the sidewalk toward a wooded area between her

neighborhood toward The Meadows, where Wilson lived with this mother. Id. at 13, 17.

        Two additional witnesses, Erica and Carolyn Farmer, testified regarding the statements

they had given to police about having seen Wilson the night of the shooting at the Dash-in

convenience store, brandishing a gun and making statements that he was going to kill someone.

ECF No. 17-3 at 19–21 (testimony of Erica Farmer); id. at 27–28 (testimony of Carolyn Farmer).

Of particular note, Carolyn Farmer testified that she did not specifically remember giving a

statement to the police because “it’s been so long.” Id. at 33–34. Yet she remembered going to




                                                   7
work late the night of the murder because she played Bingo earlier that evening and it was a

Thursday night. Id. at 37–38. In fact, the night of the murder, January 25, 2000, was a Tuesday.2

       Captain Dan Gimler, the first police officer on the scene, also testified that he had moved

a wooden bench to cover the area in the hallway where he found the spent shell casing so that the

casing would not be disturbed pending the arrival of homicide detectives. Gimler also admitted to

moving boots and other items from behind the front door to allow emergency responders easier

access to the victim. ECF No. 17-3 at 42–45. Gimler also described finding three-year-old Alura

upstairs. Alura told Gimler that someone else was in the house when “Grandma fell.” Id. at 49.

When asked who the person was, Alura pointed to a torn picture of a young black man, Sean

Brown, her father. Id. at 49–50. Gimler stated that he left the picture on the shelf and noted the

interaction with Alura in his report. Id. at 50–51. On cross-examination, Gimler confirmed that

Alura never told Gimler that her father had been in the house that evening. Id. at 59.

       Wilson’s prior defense attorneys, Betty Stilt and Elizabeth Cawood, also testified at the

hearing. Cawood had been lead trial counsel and Stilt was more involved with investigating, filing

motions, and negotiating with the State’s Attorney. ECF No. 17-3 at 65 (direct testimony, Betty

Stilt). Both attorneys recalled that Ms. Stilt had a better relationship with the State’s Attorney

assigned to the case and that was the impetus for her taking the lead on negotiations. Id. at 67,

189. Ms. Cawood testified as to having been involved in a discovery dispute with the State’s

Attorney early in the case about whether the State should disclose Katrina Cooke’s whereabouts.

Id. at 194–95 (direct testimony, Elizabeth Cawood). The dispute was settled after Cawood filed a




       2
           See https://www.timeanddate.com/calendar/ (last visited March 15, 2019).


                                                        8
motion to compel, which was granted with the provision that Katrina Cooke’s location would not

be disclosed to anyone else. Id. at 195.

         Betty Stilt testified that she visited Wilson often because she was concerned about his

welfare. Wilson, a juvenile at the time, had been segregated from the adult detention population.

Stilt described Wilson as mature and intelligent and that he had “dissected” every angle of his case,

taking “copious notes” on the evidence that the State was planning to use against him. ECF No.

17-3 at 70–71, 87. Stilt recalled that the first two plea offers included life imprisonment. Id. at

69. Stilt took back to the State Wilson’s suggested 25-year sentence, and the State countered with

30 years which became the agreed-upon recommendation.3 Id. at 86, 134. Stilt also testified that

she and Cawood remained willing to go to trial if Wilson rejected the plea and noted that, while

she viewed the evidence as strong, she also believed Katrina Cooke’s credibility was shaky. Id. at

127–28. Ultimately, Stilt testified, Wilson decided to take the plea because he did not want to risk

receiving a life sentence after trial. Id. at 88, 123.

         Stilt also confirmed that Wilson knew specifically about the evidence in advance of his

trial that he now claimed in his post-conviction hearing had been withheld. Stilt testified that

Wilson had memorialized his review of this evidence in handwritten notes which he sent to Stilt

in advance of trial. Id. at 109–111. These notes reflect that Wilson knew about the torn photograph

of Sean Brown, the content of the Medical Examiner’s report, Bernard Cole’s statement, and a

recorded phone message from Katrina Cooke.4 ECF No. 17-3 at 107–58.



         3
           Wilson’s willingness to serve 25 years for the crime was confirmed by a letter he wrote to Bernard Cole
while incarcerated. See ECF No. 17-4 at 20.
         4
           The attorney who had represented Wilson in juvenile cases testified that Katrina Cooke had left a voicemail
weeks after her mother’s murder to inform him that Wilson had been arrested on a violation of probation charge in
connection with a juvenile court proceeding. He characterized the tone of Ms. Cooke’s voice as very concerned about
Wilson. ECF No. 17-3 at 279–84. Wilson knew that Cooke had “called my lawyer and left a message on his answering
machine leting [sic] him know that I had been locked up,” in advance of his taking the Alford plea. ECF No. 17-4 at
18 (post-conviction court quoting Wilson’s letter).

                                                          9
       Stilt and Cawood also testified that had Wilson chosen to go to trial, they would have

advanced the theory that Katrina Cooke killed her mother and Wilson was elsewhere. ECF No.

17-3 at 145, 158, 208–0f9. The attorneys also candidly admitted that the defense was risky and

could have resulted in a sentence much longer than 30 years. Id. at 83, 86, 88, 190. Both attorneys

had communicated the salient risks and benefits to Wilson as to trial but exerted no pressure on

him to take the plea. Id. at 81, 191.

       In an opinion dated July 14, 2014, the post-conviction court denied relief on all claims

except the claim regarding restitution. See ECF No. 17-4. Specifically, the Court found Wilson

had received Brady material in advance of trial, including Alura’s identification of another man as

present at the scene. ECF No. 17-4 at 4–5. The Court further noted that Wilson’s own

contemporaneous notes confirms his timely receipt of this evidence in advance of his plea. Id. at

5–6.

       Similarly, the Court found that the now proffered ballistics expert, who suggested that the

shooter was not standing where Katrina Cooke had reported, was not exculpatory. Id. at 14–15.

The evidence was, at best, one of “a number of methods available to impeach” Katrina Cooke. Id.

at 14. As to the autopsy report, the court was similarly not moved, finding that the report was not

withheld and, even if it had been, “evidence of close range shooting can be obscured by factors

such as clothing on the victim.” Id. at 15.

       With regard to Wilson’s ineffectiveness claim, the post-conviction court found that the

attorneys performed satisfactorily. The Court noted that Wilson’s claimed failure of counsel to

investigate the source of fingerprints located at the scene was rather good lawyering. “[I]t was

reasonable for Counsel not to investigate the source of those prints;” where the state bears the




                                                10
burden of proof “[m]issing information can be helpful to the defense because it creates doubt in

the minds of jurors,” and “investigating too much can eliminate that doubt.” Id. at 13.

       As to defense counsel’s failure to investigate Katrina Cooke as the real perpetrator, the

Court found that Wilson’s letters to counsel demonstrated Wilson and counsel actively considered

this theory. “Clearly Petitioner and his Counsel were well aware of the sour relationship between

decedent and her daughter,” yet, “Petitioner still elected to plead guilty.” Id. at 16. As to Wilson’s

assertion that trial counsel should have objected to the State’s mischaracterization of Bernard

Cole’s statement to police, the Court found that it was not “a major mischaracterization” since

“Mr. Cole would not have believed the individual was [Wilson] if the individual did not look like

[Wilson].” Id. at 18. The post-conviction court also reasoned that “even if Counsel objected and

the State’s Attorney corrected his statement to say ‘Bernard Cole would testify that he saw an

individual that he believed to be Damion Wilson talking with Katrina,’ the trial judge still would

have found a factual basis for the plea. Therefore, Petitioner was not prejudiced by Counsel’s

failure to object to any misstatement in the factual proffer for the plea.” Id. at 19. Ultimately, the

Court concluded that “[t]he overwhelming weight of the evidence demonstrated that [Wilson] was

a young man who did not want to risk the possibility of being sentenced to life without parole. . .

. Therefore, he accepted the plea as the lesser of two options.” Id. at 20.

       C.      Procedural History

       Wilson’s Alford plea proceedings took place on September 21, 2000. ECF No. 5-1 at 18

(state docket entry 70000). He was sentenced to serve 30 years of imprisonment on December 8,

2000; he did not appeal the plea proceedings and the time for doing so expired on January 8, 2001.

See Md. Rule 8-204 (application for leave to appeal must be filed within 30 days after entry of




                                                 11
judgment or order challenged). For purposes of seeking federal habeas relief under 28 U.S.C.

§ 2254, Wilson’s conviction became final on January 8, 2001.

       On April 17, 2003, Wilson moved for reconsideration of his 30-year imprisonment

sentence. ECF No. 5-1 at 20 (state docket entry 91000). The motion was denied on June 2, 2003.

Id. (state docket entry 93000).

       On March 30, 2009, Wilson filed a petition for post-conviction relief which was denied

after a two-day hearing on July 14, 2014. Id. at 25 (state docket entry 146000), 40 (state docket

entry 298000). On August 4, 2014, Wilson appealed the denial of post-conviction relief to the

Maryland Court of Special Appeals by application for leave to appeal. Id. at 40 (state docket entry

302000). The application for leave to appeal was denied on August 21, 2015, with the mandate

issuing on November 2, 2015. Id. at 41 (state docket entry 312000). Wilson’s motion for

reconsideration, filed on September 4, 2015, was denied on October 30, 2015. Id. (state docket

entry 316000).

       D.        Wilson’s Claims in this Court

       Wilson filed his petition with this Court on November 18, 2016, two years after his post-

conviction petition was denied, and over one year after the denial of his application for leave to

appeal the denial of post-conviction relief. See ECF No. 1. Accordingly, Wilson concedes that

this petition is untimely, but nonetheless maintains that the late filing may be excused because he

can demonstrate his actual innocence based on newly discovered evidence. Id. at 8. Wilson, more

particularly, points to the following “newly discovered” evidence:

         1.    The torn photograph of the Black male which Alura Brown had
         referenced. Wilson obtained the photograph through a 2010 Public Information
         Act request. ECF No. 1 at 8.




                                                 12
            2.    The post-conviction hearing testimony by Bernard Cole, Jr. in which Cole
            asserts he did not identify Wilson at the time of the murder as the person who
            was in front of the victim’s home. ECF No. 1 at 8–9.

            3.    The following Post-conviction hearing testimony of Jacqueline Stancliff:

                  a. She could not identify the person running on the sidewalk, which,
                  according to Wilson, contradicts the proffer at his plea hearing that
                  Stancliff identified the person as a teenager. ECF No. 1 at 9.

                  b. She told the responding officer that “she heard the gunshot come from
                  a place mid and high on her living room wall” which connected with the
                  wall to the victim’s stairway in the adjacent townhome. ECF No. 1 at 9.

            4.     The autopsy report which Wilson received in 2012 noting the downward
            trajectory of the bullet and that the murder weapon was not fired at close range.
            ECF No. 1 at 10.

            5.    Styers’ post-conviction testimony that the live cartridge found in the boot
            could not have come from a firearm discharged from the entry of the home, and
            that Styers found Cooke’s knowledge of the murder weapon “suspicious.”5 ECF
            No. 1 at 11.

            6.    A February 15, 2000 incident report authored by Officer Harley which
            named Katrina Cooke as a shooting suspect. Wilson obtained through a Public
            Information Act request in 2015. ECF No. 1 at 11.

            7.    A letter written by Katrina Cooke indicating she was “tired of being the
            victim’s daughter” and was “tired of the victim taking things from her” obtained
            by Wilson in 2010 through a Public Information Act request. ECF No. 1 at 12.

            8.    A report reflecting that 14 latent fingerprints recovered from the victim’s
            front door did not match Wilson. Wilson obtained this information in 2005
            through a Public Information Act request. ECF No. 1 at 12.

            9.     A 2012 report authored by Private Investigator Thomas Chase concurring
            with Styers regarding the origin of the live round found inside the boot behind
            the front door. ECF No. 1 at 12–13.

        Based on this “newly discovered” evidence, Wilson argues that this Court’s refusal to reach

the merits of his petition would result in the continued incarceration of one who is actually innocent



        5
          Wilson asked Styers about this suspicion, but the Court sustained objection as to its relevance. ECF No.
17-2 at 107–08.

                                                       13
and constitute a miscarriage of justice. ECF No. 1 at 13. In support of his position, Wilson raises

near identical arguments as those advanced in his post-conviction proceeding: constitutional

ineffectiveness of trial counsel and the State’s withholding of exculpatory evidence. Id. at 14–19.

Wilson’s ineffectiveness claim is based on trial counsel’s failure to (1) investigate an alternative

suspect defense; (2) interview Bernard Cole, Jr.; (3) file pre-trial motions to suppress and/or

exclude footprint tracking evidence; (4) investigate footprint tracking evidence; (5) interview

Jacqueline Stancliff; (6) interview Erica Farmer; (7) investigate ballistic evidence; (8) review and

investigate the findings of the Medical Examiner; (9) investigate fingerprint evidence; and (10)

“know the true facts” of Wilson’s case before advising him to enter an Alford plea. Id. As to the

Brady violation, Wilson maintains that the State never provided the photograph of a black male

that three-year-old Alura Brown had used to identify the man in the house. Id. at 19. For the

following reasons, the Court must dismiss Wilson’s petition.

II.    Standard of Review

       A.      Timeliness

       Wilson’s conviction became final on January 8, 2001 and he filed his petition in this Court

on November 8, 2016. See ECF No. 1 at 7. A one-year statute of limitations applies to habeas

petitions in non-capital cases for persons convicted in state court. See 28 U.S.C. § 2244(d)(1);

Wall v. Kholi, 562 U.S. 545, 550 (2011). Section 2244(d)(1) provides that:

         A 1-year period of limitation shall apply to an application for a writ of habeas
         corpus by a person in custody pursuant to the judgment of a State court. The
         limitation period shall run from the latest of--

         (A) the date on which the judgment became final by the conclusion of direct
         review or the expiration of the time for seeking such review;

         (B) the date on which the impediment to filing an application created by State
         action in violation of the Constitution or laws of the United States is removed,
         if the applicant was prevented from filing by such State action;

                                                14
             (C) the date on which the constitutional right asserted was initially recognized
             by the Supreme Court, if the right has been newly recognized by the Supreme
             Court and made retroactively applicable to cases on collateral review; or

             (D) the date on which the factual predicate of the claim or claims presented
             could have been discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1).

         Under both § 2244(d)(1)(A) and § 2244(d)(1)(D), Wilson’s petition is untimely because it

was filed in this Court more than one year after his judgment became final and more than one year

after the factual predicate of his claims were discovered. Nor does a factual basis exists to find

Wilson’s petition timely under § 2244(d)(1)(B) and (C).

         However, pursuant to § 2244(d)(2), “[t]he time during which a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending shall not be counted toward any period of limitation under this subsection.” 28 U.S.C.

§ 2244(d)(2). This provision does not assist Wilson. For the one-year period between the date

Wilson’s conviction became final and the deadline for filing a federal habeas petition expired

(January 8, 2001 to January 8, 2002), Wilson had no application for State post-conviction or other

collateral review pending.6 Accordingly, the one-year period was never tolled under the statutory

provisions.7




         6
           Wilson filed a post-conviction petition on February 26, 2004, which he withdrew on October 21, 2004.
ECF No. 5-1 at 21–22 (docket entries 95000 and 112000). By that time, the deadline for filing a federal habeas petition
had already expired.
         7
           Wilson’s claim is also not subject to equitable tolling. Holland v. Florida, 560 U.S. 631, 645 (2010);
Harris v. Hutchinson, 209 F.3d 325, 328–30 (4th Cir. 2000). For a claim to be equitably tolled, a habeas petitioner
must show: “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in
his way and prevented timely filing.” Holland, 560 U.S. at 649 (citation and internal quotation marks omitted); see
also Harris, 209 F.3d at 330 (“[A]ny invocation of equity to relieve the strict application of a statute of limitations
must be guarded and infrequent” and “reserved for those rare instances where—due to circumstances external to the
party’s own conduct—it would be unconscionable to enforce the limitation period against the party and gross injustice
would result.”). Wilson does not advance any specific grounds to support equitable tolling.


                                                         15
       Wilson contends that he became aware of the factual predicate for his claims through

responses to Public Information Act requests in 2005 and 2010. ECF No. 1 at 8 (referencing

acquisition of photograph in 2010); id. at 12 (referencing acquisition of letter from Katrina Cooke

in 2010 and fingerprint evidence in 2005). To the extent that Wilson may claim that this “newly

discovered” evidence operates to reset the one-year filing deadline under 28 U.S.C.

§ 2244(d)(1)(D), the claim fails. The evidence upon which Wilson relies was known to him at the

time of his plea, and so cannot be considered newly discovered.

       B. Actual Innocence

       Wilson’s main contention is that his demonstrated actual innocence serves as a gateway

through which his untimely petition may be considered. ECF No. 1 at 8 (citing McQuiggin v.

Perkins, 569 U.S. 383 (2013). Respondents contend that Wilson’s Alford plea forecloses the

opportunity to raise an actual innocence claim because this plea is effectively the same as a guilty

plea in that Wilson admitted that the evidence is sufficient to prove his guilt beyond a reasonable

doubt. ECF No. 17 ¶ 5. This Court need not reach this question because Wilson cannot

demonstrate his actual innocence. Cf. Clark v. Clarke, 648 F. App’x 333, 339–40 (4th Cir. 2016)

(remanding to the District Court for consideration of actual innocence gateway claim where

Petitioner had entered an Alford plea).

       i.      Standard of Review

       Actual innocence is an “equitable exception to § 2244(d)(1), not an extension of the time

statutorily prescribed.” McQuiggin , 569 U.S. at 391 (emphasis in original). “[A] credible showing

of actual innocence may allow a prisoner to pursue his constitutional claims . . . on the merits

notwithstanding the existence of a procedural bar to relief.” Id. at 392. Thus, Wilson’s Sixth

Amendment claim of ineffective assistance of counsel, concededly time-barred, may be reached if



                                                16
“new evidence shows ‘it is more likely than not that no reasonable juror would have convicted [the

petitioner].’” Id. at 395 (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995)). In the context of an

untimely petition, “[u]nexplained delay in presenting new evidence bears on the determination

whether the petitioner has made the requisite showing.” McQuiggin, 569 at 399. “It would be

bizarre to hold that a habeas petitioner who asserts a convincing claim of actual innocence may

overcome the statutory time bar § 2244(d)(1)(D) erects, yet simultaneously encounter a court-

fashioned diligence barrier to pursuit of [his] petition.” Id. “This rule, or fundamental miscarriage

of justice exception, is grounded in the ‘equitable discretion’ of habeas courts to see that federal

constitutional errors do not result in the incarceration of innocent persons.” Id. at 392 (citation

omitted).

       Whether a petitioner has satisfied the miscarriage of justice exception requires the

reviewing court to consider “all the evidence, old and new, incriminating and exculpatory, without

regard to whether it would necessarily be admitted under rules of admissibility that would govern

at trial.” House v. Bell, 547 U.S. 518, 538 (2006) (citation and internal quotation marks omitted).

The new evidence must be evaluated with any other admissible evidence of guilt. Wilson v.

Greene, 155 F.3d 396, 404–05 (4th Cir. 1998). To be credible, a claim of actual innocence must

be based on reliable evidence not presented at trial. Schlup, 513 U.S. at 324. “Without any new

evidence of innocence, even the existence of a concededly meritorious constitutional violation is

not in itself sufficient to establish a miscarriage of justice that would allow a habeas court to reach

the merits of a barred claim.” Id. at 316.

       The United States Supreme Court has “caution[ed], however, that tenable actual-innocence

gateway claims are rare: ‘A petitioner does not meet the threshold requirement unless he persuades

the district court that, in light of the new evidence, no juror, acting reasonably would have voted



                                                  17
to find him guilty beyond a reasonable doubt.’” McQuiggin, 569 U.S. at 386 (brackets omitted)

(quoting Schlup, 513 U.S. at 329); see also House, 547 U.S. at 538; Wilson, 155 at 404 (“Claims

of actual innocence . . . should not be granted casually.”) (internal citations omitted). To sustain a

credible claim of actual innocence, a Petitioner must marshal “new reliable evidence—whether it

be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial. Because such evidence is obviously unavailable in the

vast majority of cases, claims of actual innocence are rarely successful.” Schlup, 513 U.S. at 324.

The gateway actual innocence “standard is demanding and permits review only in the

‘extraordinary’ case.” House, 547 U.S. at 538 (citation omitted); see also McQuiggin, 569 U.S. at

401 (“We stress once again that the [actual innocence] standard is demanding.”).8 Where “none

of [the] evidence contradicts, or even undermines, the essential testimony of the identifying

witnesses or the State’s other evidence,” the standard is not met. Hayes v. Carver, No.17-

7441, slip op. at 8 (4th Cir. Apr. 22, 2019).

         “At the same time, though, the [actual innocence] standard does not require absolute

certainty about the petitioner’s guilt or innocence.” House, 547 U.S. at 538. “Rather, the petitioner

must demonstrate that more likely than not, in light of new and reliable evidence, no reasonable



          8
            Examples of new evidence that has satisfied the actual innocence gateway exception include: (1) DNA
evidence and expert testimony “call[ing] into question” the “central forensic proof connecting [the petitioner] to the
crime,” as well as “substantial evidence pointing to a different suspect,” House, 547 U.S. at 540-4̈1 (2006); (2) “sworn
statements of several eyewitnesses that [the petitioner inmate] was not involved in the crime” and affidavits “that cast
doubt on whether [the petitioner inmate] could have participated” in the offense, Schlup, 513 U.S. at 331; (3) a third
party’s consistent and repeated statement that the third party committed the offense, Jones v. McKee, No. 08 CV 4429,
2010 WL 3522947, at *9–1̈0 (N.D. Ill. Sept. 2, 2010); Carringer v. Stewart, 132 F.3d 463, 478–7̈9 (9th Cir. 1997)
(finding that the petitioner opened the actual innocence gateway where another person testified under oath that he
committed the offense and separately boasted to other individuals that he set-up the petitioner); and (4) documentary
evidence indicating that the petitioner was in another country on the day of the offense and affidavits from individuals
stating that the petitioner was outside the country at the precise time of the offense, Garcia v. Portuondo, 334 F. Supp.
2d 446, 452–5̈6 (S.D.N.Y. 2004). See Schlup, 513 U.S. at 324 (providing examples of sufficient new reliable evidence
for a gateway claim, including “exculpatory evidence, trustworthy eyewitness accounts, or critical physical
evidence”).

                                                          18
juror would find him guilty beyond a reasonable doubt.” Teleguz v. Zook, 806 F.3d at 803, 809

(4th Cir. 2015) (citing House, 547 U.S. at 538). The actual innocence determination “requires a

holistic judgment about all the evidence and its likely effect on reasonable jurors applying the

reasonable-doubt standard.” House, 547 U.S. at 539 (internal citation and quotations omitted); see

also Finch v. McKoy, 914 F.3d 292, 299 (4th Cir. 2019).

       Wilson claims that exculpatory evidence was withheld from him to induce his Alford plea,

in violation of his Sixth Amendment right to effective assistance of counsel. Had he known about

the evidence, Wilson reasons, he would have opted to go to trial and, upon consideration of the

evidence outlined in his petition, he would have been exonerated. The evidence Wilson maintains

supports his claim of actual innocence is reviewed below.

       ii.     Analysis

       Overall, Wilson’s post-conviction hearing conclusively established that he not only knew

about the other evidence on which he now relies, but he also discussed it at length with counsel

prior to entering his plea. ECF No. 17-4 at 4–5 (post-conviction court’s observation that Wilson

had no credibility based on documents in his own handwriting). Alternatively, the same evidence,

even if new, does not establish his actual innocence.

       Wilson first relies on Styers’ ballistics opinion to support his actual innocence claim.

Styers based his opinion on evidence known to Wilson and trial counsel at the time of his plea,

and so any opinions derived from such evidence were obtainable at the time of trial. Even if

Styers’ report is new, it does not exculpate Wilson. Styers admitted that he based his conclusion

as to the inaccuracy of Katrina Cooke’s description on an assumption that the live round found in

the boot had been expelled from the firearm at the time Gale Cooke was shot. Styers did not




                                                19
consider the totality of Katrina Cooke’s statement describing how Wilson had entered the foyer,

walked around the room, and kicked the body of the victim.

       Nor did Styers consider the testimony of other witnesses who had confirmed that Wilson

earlier had been brandishing a loaded weapon, allowing a plausible inference that Wilson had live

rounds on his person, and that one of which could have fallen out as he walked around inside the

house. Styers’ report, therefore, does not make it likely a reasonable jury would acquit Wilson.

As to whether the report impugns Katrina Cooke’s credibility, this Court concurs with the post-

conviction court that Cooke’s credibility could be attacked in many other ways, rendering

cumulative any additional impeachment arising from Styers’ opinion.

       In this regard, Styers’ opinion does not hold the same evidentiary significance as the new

expert evidence proffered in Finch v. McKoy, 914 F.3d 292, 297–98 (4th Cir. 2019). There, the

Court found that newly offered expert testimony regarding the inaccurate description of the

victim’s gunshot wounds as described in the autopsy report, coupled with suggestable

identification line-up procedures and an eyewitness recantation, collectively supported an actual

innocence claim.      Id. at 297–302.   The expert testimony in Finch undermined the only

identification evidence offered against Finch—the identification of the weapon used to kill the

victim. Id. at 299.

       Here, Katrina Cooke had identified Wilson as the person she saw shoot her mother. Cooke

also described how Wilson walked into the house, held her at gunpoint, walked around the house

and kicked the victim, all of which offers a plausible explanation for how the live round ended up

in the boot behind the front door. And Cooke has not recanted this testimonial evidence. Because

the Styers’ report does not shake the evidentiary foundation supporting Wilson’s guilt, the Court

cannot find that a reasonable juror would have acquitted Wilson based on Styers’ opinions. Cf.



                                               20
Wilson, 155 F.3d at 404 (expert testimony regarding voluntary intoxication in support of temporary

insanity defense insufficient for actual innocence claim where there is “little evidence” that

defendant suffered from permanent disorder that would be the basis for an affirmative defense).9

        Wilson next relies on three-year-old Alura Brown pointing to a torn photograph of her

father to indicate who had been in the house when her grandmother “fell” to support his claim.

This evidence, too, is neither new or exculpatory. ECF No. 17-3 at 50–51; ECF No. 17-3 at 84–

85, 113. Indeed, Sean Brown’s testimony at the post-conviction hearing reinforces that he had not

been anywhere near the murder that night. Brown testified at the post-conviction hearing that he

lived in Havre de Grace, an area far from Charles County, he did not drive, and that he did not

spend any time in Charles County when he was in a relationship with Katrina Cooke. ECF No.

17-2 at 122–28. No other evidence establishes, at all, that Brown was involved in Cooke’s murder.

Accordingly, this Court cannot find that a three-year-old’s pointing to a photograph the night of

the murder would sufficiently convince a reasonable juror that Wilson did not shoot Cooke. See

ECF No. 17-3 at 46–50 (Capt. Gimler’s testimony regarding interaction with Alura); id. at 59

(Capt. Gimler stating that Alura did not say “daddy was here” when her grandmother was killed).

        Third, Bernard Cole’s statement to police, likewise is neither new or exculpatory. Cole’s

statement, which was provided to trial counsel in discovery, reflects that Cole answered the

question as to who was standing on the step with Katrina Cooke as follows: “Damion because who

else would it be.” ECF No. 17-3 at 111. Accordingly, to the extent Wilson suggests that such

identification is speculative, Wilson knew this when he took the plea. Even if the evidence is new,

it does not exonerate Wilson, if for no other reason than it does not shake Katrina Cooke’s eye-



        9
           Wilson also does not challenge other witness accounts demonstrating that he had recently purchased a
firearm of the same caliber as the murder weapon, and that he had been seen brandishing the gun and saying that he
was going to kill someone with it. ECF No. 17-4 at 30.

                                                       21
witness account of Wilson shooting her mother. Nor did Cole recant his testimony, but rather

clarified that he had assumed the man with Cooke that night was Wilson because Wilson was

dating Cooke. Cf. Finch, 914 F.3d at 297 (affidavit from identification witness stating police and

prosecutor pressured him into sticking to his original story implicating defendant after he

expressed doubt); Teleguz, 806 F.3d at 810.

       Fourth, Wilson points to the Medical Examiner report, which indicates that the gunshot

wound entry was in a downward trajectory and not indicative of a shot fired at close-range. Again,

Wilson had this information in advance of the Alford plea. See ECF No. 17-3 at 153. Nor is such

evidence exculpatory. As Wilson’s attorneys acknowledged, no other evidence supported that the

shot was fired at close range, such as burn marks or gunshot residue on the victim. See ECF No.

17-3 at 226. More to the point, this evidence would not have supported Wilson’s main defense—

that he was never there. Id. at 155–58. Nor does this evidence undermine Katrina Cooke’s

eyewitness account. The report notes that the bullet followed a slight downward trajectory not

inconsistent with Wilson having shot Cooke. Id. 269. Wilson, moreover, presented no evidence

to the contrary at the post-conviction hearing. When taken alone or in combination with the other

evidence, this Court cannot conclude that trajectory information acquits Wilson.

       Fifth, Wilson relies on the police K-9 unit having tracked footprints from the front of the

Cooke residence rather than the back where Jacqueline Stancliff saw a person flee. ECF No. 1 at

14–15. This evidence is also not new, nor does it exculpate Wilson. While it is true that canine

officers tracked footprints from the front door, the tracking led nowhere of any evidentiary value.

Perhaps the tracking itself may have been used impeach Stancliff who confirmed that she had seen

someone fleeing from the back and headed toward where Wilson lived. ECF No. 17-3 at 13, 17.

But because the tracking did not lead to anyone in particular, the Court cannot see how this



                                                22
evidence would exonerate Wilson. In fact, trial counsel had conveyed to Wilson their views of its

marginal relevance for this very reason. See id. at 174.

       Relatedly, Wilson contends that the K-9 tracking evidence, in combination with Stancliff’s

description of the suspect fleeing and the gunshot sounds from her vantage point, would have

proved Wilson’s theory that someone else in the house committed the crime. ECF No. 1 at 15–

16. The Court does not agree. As the post-conviction court underscored, “Ms. Stancliff did not

identify [Wilson] and the credibility of Ms. Stancliff was not at issue.” ECF No. 17-4 at 13. Nor

can the Court credit that Stancliff’s description of hearing the gunshot somehow undermines

Cooke’s eyewitness testimony.

       Sixth, Wilson contends that the absence of his fingerprints on the door of Cooke’s residence

establishes he was not the perpetrator. ECF No. 1 at 18. Again, this evidence does not exonerate

Wilson. Wilson knew prior to his plea that “fingerprints taken from the front door of the victim’s

residence” were “never matched to a known individual” including Wilson. ECF No. 17-4 at 13.

To be sure, Wilson could have argued this absence of his prints supports his alibi defense. That

said, fingerprint evidence in this context is elusive and of limited value. The absence of prints on

a door does not prove Wilson was not there that night, just that he failed to leave his prints behind.

       Wilson also places much weight on Erica Farmer’s recantation of her statement that she

had seen Wilson that evening in the Dash-in. ECF No. 1 at 16. At the post-conviction hearing,

Farmer testified that she never talked to the police or that she knew Wilson. The post-conviction

court rightly determined her testimony incredible for a variety of reasons. See ECF No. 17-3 at

22–26. But even if the Court accepts that no evidence exists to place Wilson at the Dash-in, it

does not render Wilson actually innocent. The murder did not occur at the Dash-in, and other

eyewitnesses, whose testimony remains unchallenged, corroborated that Wilson had purchased the



                                                 23
firearm before the murder and had threatened to shoot someone with it. See Hayes, No.17-7441,

slip op. at 9 (witness’s conflicting testimony regarding the petitioner’s appearance did not meet

actual innocence standard, “especially when considered in the context of all the evidence,”

including other eyewitnesses). Thus, the absence of evidence placing Wilson at the Dash-In does

not establish his innocence.

       Similarly, Wilson’s assertions regarding the orange juice bottle found outside of the

victim’s home does not establish his actual innocence. ECF No. 19 at 4. Wilson contends that he

had discarded the juice bottle earlier in the day when he had dropped off baby wipes to the Cooke

residence. To the extent that the bottle was found only after the heavy snowfall had melted,

corroborating Wilson’s assertions he was at the Cooke’s house at 4:00 p.m., it does not negate the

evidence that Wilson returned later that day and shot the victim. In short, taking Wilson’s point

about the timing of the orange juice bottle having been discarded as true, it does not alter the

Court’s analysis.

       Wilson lastly asserts that the evidence generated at the post-conviction hearing undermined

the reliability of Katrina Cooke’s eyewitness testimony. ECF No. 19 at 6. Cooke certainly

maintained a contentious relationship with the victim, had a history of drug use, and gave varying

accounts of her mother’s murder. However, this information was known to Wilson at the time he

pleaded guilty. In this respect, Cooke was believable enough to shake Wilson’s confidence in

proceeding to trial. See ECF No. 17-3 at 82, 87, 122–23, 128, 205–09, 232, 275. Wilson’s reliance

on a February 15, 2000 police report identifying Cooke as a shooting suspect (ECF No. 1 at 11)

and a letter authored by Cooke indicating she was unhappy with her mother (id. at 12), therefore,

does not establish that Cooke was the murderer. At the time of trial, Wilson intended to portray

Cooke as the real culprit; the fact that law enforcement saw the same as a possibility does not cast



                                                24
doubt on the validity of Wilson’s plea. Cooke still maintains that Wilson committed the murder,

and Wilson entered an Alford based on this and other evidence. The relative strength of Cooke’s

eyewitness account remains unchanged.

       In sum, Wilson has failed to generate any new evidence, considered separately or in

combination, that “more likely than not” demonstrates how “no reasonable juror would find him

guilty beyond a reasonable doubt.” Teleguz, 806 F.3d at 809 (citing House, 547 U.S. at 538). The

evidence submitted to this Court is neither new nor exculpatory. It has long since been available

to Wilson, and construed most favorably to him, could have been used to impeach or raise doubt

in the jury’s mind, but not to establish his actual innocence. For this reason, Wilson’s failure to

file a timely petition may not be excused under the actual innocence exception.

III.   Conclusion

       Wilson has failed to establish actual innocence, which requires this Court to dismiss his

untimely petition. “Without any new evidence of innocence, even the existence of a concededly

meritorious constitutional violation is not in itself sufficient to establish a miscarriage of justice

that would allow a habeas court to reach the merits of a barred claim.” Schlup, 523 U.S. at 315–

17. When a district court dismisses a habeas petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can “demonstrate both (1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). Wilson may still request that the United States Court of

Appeals for the Fourth Circuit issue such a certificate. See Lyons v. Lee, 316 F.3d 528, 532 (4th




                                                 25
Cir. 2003) (considering whether to grant a certificate of appealability after the district court

declined to issue one). This Court declines to issue the same.

       A separate Order follows.


       4/24/19                                                     /S/
Date                                                Paula Xinis
                                                    United States District Judge




                                               26
